Citation Nr: 1746877	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-21 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 7, 2017, for a bladder disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to October 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of the December 2009, July 2011, August 2012, and September 2012 rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Jurisdiction over all the matters on appeal is with the RO in Denver, Colorado.  

As of July 7, 2017, the Veteran has been assigned a 20 percent rating for his bladder disorder under 38 C.F.R. §§ 4.115b, DC 7542.  The Board notes that in the Veteran's November 2012 notice of disagreement, he stated that he believed that he was entitled to a 10 percent rating for this disorder.  As such, given that the Veteran has been assigned a rating of at least 10 percent for the period since July 7, 2017, this is a full grant of the benefits sought on appeal, and this part of the claim is no longer on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a bilateral hip disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to July 7, 2017, the Veteran's bladder disorder was characterized by daytime voiding interval that is between two and three hours, and awakening to void two times per night.

2.  It is at least as likely as not that the Veteran's cervical spine disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no more, prior to July 7, 2017 for a bladder disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code (DC) 7542 (2016).

2.  The criteria for entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected bladder disorder.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to July 7, 2017, the Veteran has been assigned a noncompensable rating for his bladder disorder under 38 C.F.R. §§ 4.115b, DC 7542 (addressing neurogenic bladder) (2016).  In order to warrant a compensable rating for a bladder disorder, the evidence must show:
* Daytime voiding interval between two and three hours, or awakening to void two times per night (10 percent);
* Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months (10 percent);
* Daytime voiding interval between one and two hours, or awakening to void three to four times per night (20 percent); 
* Requiring the wearing of absorbent materials which must be changed less than two times per day (20 percent); 
* Urinary retention requiring intermittent or continuous catheterization (30 percent); or,
* Daytime voiding interval of less than one hour, or awakening to void five or more times per night (40 percent).
See 38 C.F.R. § 4.115a (2016).

Based upon the evidence of record, the Board finds that a rating of 10 percent, but no more, for the Veteran's bladder disability is warranted prior to July 7, 2017.  Specifically, at an April 2012 private medical evaluation, the records reflect that the Veteran needed to void every 2-3 hours during the day and 2 times per night.  Further, the private treatment records indicate that the Veteran did not have obstructed voiding and did not require the use of absorbent materials.  

In a June 2012 VA examination, the examiner determined that while the Veteran had obstructive voiding, he did not have urine retention that required catheterization.  Therefore, while the June 2012 VA examiner reported that the Veteran did not have any increased voiding frequency at the time of the examination, the Board finds that in resolving reasonable all doubt in the Veteran's favor, the weight of the evidence supports the assignment of a 10 percent rating, or at the very least, the evidence is in equipoise.

Service Connection

The Veteran is claiming entitlement to service connection for a cervical spine disorder, which he asserts is related to his service-connected disabilities and/or is otherwise related to active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection for a cervical spine disability should be granted.  Specifically, the evidence of record includes numerous credible statements from the Veteran and his family in conjunction with the objective medical evidence which indicates that he sustained a motor vehicle accident during service that caused significant cervical pain after service.  Further, numerous medical opinions and reports from the Veteran private physician, including in June 2009 and April 2011, reflect that after a detailed review of the Veteran's service treatment and medical records, the Veteran's cervical disorder is related to active duty service.  Specifically, the private physician opined that the degrees of changes to the Veteran's cervical spine are "not consistent with age changes" and "not expected" in someone like the Veteran.  Instead, the physician indicated that the changes are consistent with the traumatic injuries the Veteran sustained during service.  

While the evidence includes negative opinions by VA examiners in October 2009 and May 2011, these opinions are not sufficient to rebut the opinions from the Veteran's private physicians, as the VA opinions were primarily based solely on the fact that there was no documented evidence of an in-service injury and/or chronicity since service in the medical records.  However, the Board notes that the VA examiners did not adequately discuss or address the Veteran's motor vehicle accident during service that was reported in the service treatment records or the statements from the Veteran and his family regarding his injuries during service.

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a cervical spine disorder should be granted.




ORDER

An initial rating of 10 percent, but no more, prior to July 7, 2017 for a bladder disorder, is granted.  

Service connection for a cervical spine disorder is granted.


REMAND

The Veteran asserts that his bilateral hip disorder is related to his service-connected disabilities, including his lumbar and cervical spine disorders.  Further, the record indicates that the Veteran's bilateral hip disorder was aggravated by the Veteran's service-connected disabilities.  

In a July 2012 VA examination, the examiner opined that the Veteran did not have a bilateral hip disability, however, he did not discuss the Veteran's diagnosis of bilateral hip bursitis that was documented in his private treatment records.  In April 2014, the VA examiner determined that the Veteran had a bilateral hip disorder that was not proximately due to or the result of his service-connected lumbar back disability.  However, the examiner did not specifically address or discuss if his bilateral hip disorder was aggravated by his lumbar spine disability - especially in light of the fact that the records report that the Veteran's lumbar spine disability caused an altered gait.  Moreover, the record also includes medical literature submitted by the Veteran which may indicate that the Veteran's bilateral hip disability was aggravated by his lumbar back disability which was not discussed by the VA examiners.  Lastly, no opinions were rendered regarding the relationship between the Veteran's cervical spine disability and his bilateral hip disorder.  As such, an additional addendum opinion should be provided on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As for the Veteran's TDIU claim, the relevant facts have changed as the Board granted a 10 percent disability rating for the Veteran's voiding disability prior to July 7, 2017, as well as service connection for his cervical spine disability.  Further, the Board is unable to adjudicate the TDIU claim until the above development related to the Veteran's bilateral hip disability is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records that are available from the VA Medical Center in Denver, Colorado, as well as from any VA facility from which the Veteran has received treatment since May 2017.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  Obtain an addendum medical opinion from the April 2014 VA examiner who provided the examination for the Veteran's hips (or, if unavailable, from a comparably qualified medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and identify all current hip disorders found on examination.  For each diagnosed hip disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that those disorders are etiologically related to the Veteran's period of service, to specifically include whether or not those disorders were aggravated (increased in severity beyond the normal progress of the disorder) by his service-connected disabilities, including his knee, lumbar spine, and lumbar back disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016). 

The examiner should also consider the medical literature provided by the Veteran.  Moreover, the lay statements from the Veteran and his family of record regarding these disorders must been considered.  For purposes of this examination, the examiner may presume that the statements related to his active duty injuries are credible.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional VA examinations.  

4.  If the claims are not fully granted, a supplemental statement of the case should be issued on the matters on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


